UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-7743



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEVIN WHITE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-97-577, CA-99-3648-2-23)


Submitted:     January 31, 2001          Decided:    February 16, 2001


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin White, Appellant Pro Se. Miller Williams Shealy, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin White appeals the district court’s order dismissing and

denying his motions filed under 28 U.S.C.A. § 2255 (West Supp.

2000) and Fed. R. Civ. P. 60(b).       Insofar as White seeks to appeal

from the district court’s order dismissing his § 2255 motion, the

notice of appeal was untimely.   We therefore dismiss the appeal as

to that order for lack of jurisdiction.

     The time periods for filing notices of appeal are governed by

Fed. R. App. P. 4.    These periods are "mandatory and jurisdic-

tional."   Browder v. Director, Dep’t of Corr., 434 U.S. 257, 264

(1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).   In civil cases in which the United States is a party,

parties are accorded sixty days after entry of the district court’s

final judgment or order to note an appeal.         See Fed. R. App. P.

4(a)(1)(B).   The only exception to the appeal period is when the

district court extends the time to appeal under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

The filing of a Fed. R. Civ. P. 60(b) motion for reconsideration

does not change the applicable appeal period, unless the motion is

filed within ten days of the entry of the district court’s order.

Fed. R. App. P. 4(a)(4)(A).

     The district court entered its order dismissing White’s § 2255

motion on September 21, 2000; White’s motion for reconsideration

was filed in the district court on November 11, 2000, and his


                                   2
notice of appeal was filed in the district court on December 1,

2000.   White’s failure to timely file his notice of appeal or to

obtain an extension within the prescribed time frame leaves this

Court without jurisdiction to consider the merits of White’s appeal

as it pertains to his § 2255 motion.

     Insofar as White seeks to appeal from the district court’s

order denying his Fed. R. Civ. P. 60(b) motion for reconsideration,

we have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal.   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the Court and argument would not aid

the decisional process.




                                                         DISMISSED




                                3